 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-238 TLN
11
                                   Plaintiff,             STIPULATED PROTECTIVE ORDER
12
                             v.
13
     STEVE SUBAL SMITH,
14
                                  Defendant.
15

16
            1.      This Court may enter protective orders pursuant to Fed. R. Crim. P. 16(d), 18 U.S.C. §§
17
     3509(d)(3) and 3771(a), and its general supervisory authority.
18
            2.      This Order pertains to all discovery provided to or made available to Defense Counsel
19
     that contains the name(s) of or other potentially identifying information about a victim or child witness
20
     (hereafter, collectively known as “protected discovery”).
21
            3.      Defense counsel shall not disclose any of the protected discovery or its contents directly
22
     or indirectly to any person other than their respective defendant/client, potential witnesses that they are
23
     interviewing or preparing for trial, counsel for those witnesses, or anyone employed by defense counsel
24
     (such as attorneys, paralegals, secretaries, experts, investigators, and law clerks) in connection with the
25
     representation of the defendant in his criminal case.
26
            4.      Defendant may view the protected discovery in the presence of defense counsel, but may
27
     not retain a copy or otherwise disseminate its contents.
28


      STIPULATED PROTECTIVE ORDER                            1
30
 1          5.      The protected discovery and information therein may only be used in connection with the

 2 litigation of this case and for no other purpose.

 3          6.      Defense counsel will store the protected discovery in a secure place and will use

 4 reasonable care to ensure that it is not disclosed to third persons in violation of this agreement or 18

 5 U.S.C. § 3509(d).

 6          7.      If defense counsel makes, or causes to be made, any further copies of any of the protected

 7 discovery, defense counsel will ensure that the following notation is physically written or inscribed on

 8 each copy made, if the confidentiality of the documents is otherwise not already present on the copied

 9 file(s): “CONFIDENTIAL—PROTECTED DISCOVERY—may NOT be disseminated except in

10 accordance with court protective order.”

11          8.      If defense counsel releases custody of any of the protected discovery, or authorized

12 copies thereof, to any person described in paragraph 3, defense counsel shall first provide such

13 recipients with copies of this Order. The parties agree that defense counsel, defense investigators, and

14 support staff shall not provide the protected discovery to the defendant or any other witness or copies of

15 the protected discovery, except for the limited situations identified in this Order.

16          9.      Defense counsel shall advise government counsel of any subpoenas, document requests

17 or claims for access to the protected discovery by third parties if defense counsel is considering

18 disseminating any of the protected discovery to a third party in order that the government may take

19 action to resist or comply with such demands as it may deem appropriate.

20          10.     Defense counsel shall be responsible for advising the defendant, or his client, his

21 employees and other members of the defense team, and defense witnesses of the contents of this Order.

22 Defense counsel shall not provide or make available to any person described in paragraph 3 the

23 protected discovery until that individual has been provided a copy of this Order by defense counsel.

24          11.     The parties agree to abide by 18 U.S.C. § 3509(d)(2) with regard to court filings.

25          12.     If it becomes necessary to refer to a victim or child witness during any public court

26 proceeding or in a public court filing, the parties shall use agreed upon pseudonyms of “victim 1” or
27 “witness 1,” et sequentia.

28          13.     Nothing in this Order shall preclude a party from seeking a more restrictive protective


      STIPULATED PROTECTIVE ORDER                         2
30
 1 order or other court order with regard to particular discovery items.

 2 Dated: March 14, 2019                                    MCGREGOR W. SCOTT
                                                            United States Attorney
 3

 4                                                   By: /s/ ROSANNE L. RUST
                                                         ROSANNE L. RUST
 5                                                       Assistant United States Attorney
 6
     Dated: March 14, 2019                           By: /s/ TOM JOHNSON___________
 7                                                       TOM JOHNSON
                                                         Counsel for Defendant Steve Subal Smith
 8

 9
                                                    ORDER
10

11                 It is so ordered.

12 Dated: March 18, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATED PROTECTIVE ORDER                       3
30
